United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1552
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Anthony Gentile,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 3, 2010
                                 Filed: August 6, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       While Anthony Gentile was serving a term of supervised release, he admitted
violating certain supervised release conditions. The district court1 revoked supervised
release and imposed a sentence consisting of both imprisonment and additional
supervised release. On appeal, Gentile argues that the imposition of additional
supervised release is unreasonable and does not reflect proper consideration of the 18
U.S.C. § 3553(a) sentencing factors, and that the parties agreed only to a prison term.



      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
       Even assuming (without deciding) that the court’s sentence was inconsistent
with the parties’ sentencing recommendation, the court was not bound by the
recommendation; and upon careful review, we conclude that the revocation sentence
is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005)
(per curiam) (standard of review). The sentence is within statutory limits and accords
with the Sentencing Guidelines, see United States v. Perkins, 526 F.3d 1107, 1110
(8th Cir. 2008) (revocation sentence within Guidelines range is accorded presumption
of substantive reasonableness on appeal); and the record reflects that the district court
considered and applied appropriate section 3553(a) sentencing factors, see id. (district
court need not make specific findings).2

       Accordingly, we affirm the district court’s judgment, and we grant counsel’s
request for leave to withdraw, subject to counsel informing Gentile about procedures
for seeking rehearing and filing a petition for certiorari.
                        ______________________________




      2
       To the extent Gentile is arguing in his pro se brief that counsel rendered
ineffective assistance, we decline to consider any such claim in this direct appeal. See
United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).


                                          -2-